Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities: 
The claims should be presented without line numbers
claim 3 recites “rotated by one circle”; however, applicant likely intended to say “rotated by one revolution”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cromwell et al (US20050264805A1 published 12/01/2005; hereinafter Cromwell).
Regarding claim 1, Cromwell teaches a method for continuously collecting fluorescence data of a microfluidic chip (Methods and apparatus for assaying biological materials employ multi-well substrates – abstract), comprising:
emitting, by an optical path system, a light perpendicular to the microfluidic chip (illumination optical elements direct a light beam from the light source onto the sample wells – paragraph 8 and Figs. 8A-B), wherein a center of a light spot formed by the light on the microfluidic chip is located on a circle formed by centers of all reaction cells (collecting light originating from within the sample well periodically each time the sample well rotates past the collection optical elements – Fig. 8A-B); 
rotating the microfluidic chip around a center of the circle formed by centers of all the reaction cells (the sample well rotates past the collection optical elements – Fig. 8A-B), and collecting fluorescence signal values along a rotation direction of the microfluidic chip by using the optical path system (laser beam can be propagated through the optical system onto the sample allowing lifetime measurements of the fluorescence in the biological material – paragraph 32); and 
processing the collected fluorescence signal values to obtain effective fluorescence data of all the reaction cells (electrical output signal is further processed by a data acquisition system 114, connected to a computer 124 which performs operations such as optimization – paragraph 37).
Regarding claim 2, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 1, wherein the microfluidic chip is rotated in a clockwise direction or a counterclockwise direction (rotating spindle 806 rotates counterclockwise – Fig. 8B).
Regarding claim 3, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 1, wherein the microfluidic chip is rotated by one circle to collect fluorescence signal values of all the reaction cells for each time (allows the sample wells (201) to be illuminated and interrogated by a line-scanning device (100) while the substrate (102) rotates – paragraph 46 and Figs. 8A-B).
Regarding claim 10, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 1, wherein the microfluidic chip is driven by a motor to rotate (substrate can be moved through the interrogation apparatus, for example, using a rotating spindle for a drive mechanism, analogous to a compact disc or hard disk drive – paragraph 65).
Regarding claim 11, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 2, wherein the microfluidic chip is driven by a motor to rotate (substrate can be moved through the interrogation apparatus, for example, using a rotating spindle for a drive mechanism, analogous to a compact disc or hard disk drive – paragraph 65).
Regarding claim 12, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 3, wherein the microfluidic chip is driven by a motor to rotate (substrate can be moved through the interrogation apparatus, for example, using a rotating spindle for a drive mechanism, analogous to a compact disc or hard disk drive – paragraph 65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cromwell in view of Minor (US20050078860A1 published 04/14/2005).  
Regarding claim 4, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 3, wherein the processing the collected fluorescence signal values to obtain effective fluorescence data of all the reaction cells comprises (discriminate against background noise or signal, and makes use of image contrast mechanisms – paragraph 29) (optimization of the gain and the signal to noise ratio, by making use of signal enhancing, averaging, or integrating detection systems – paragraph 37). 
However, Cromwell does not teach the individual steps of a signal to noise ratio processing method.
Minor teaches a signal processing method for identifying the highest quality signal from background pixels outputs with lowest signals comprising
step (1), determining a maximum value A among fluorescence signal values of one of the reaction cell (the pixels have been sorted by signal (intensity) value – Figs. 7A-B); 
step (2), calculating B according to B=A*S, where S represents a preset coefficient, and 0<S<1 (standard deviation of each pixel signal value within the subsection may be computed relative to such mean, media or other average – paragraph 103) (a standard deviation would require the highest value to be multilped by a coeffiecent); 
step (3), counting the number N of fluorescence signal values greater than B among the fluorescence signal values of the reaction cell (a standard deviation would require counting the number of samples) (size of the list e.g., number of pixels, where higher feature density results in less pixels per feature may also be inputted – paragraph 108); 
step (4), determining A as the effective fluorescence data of the reaction cell if N is greater than or equal to P (a standard deviation would require calculating a derivation from the mean of each pixel value – paragraph 103), where P represents a preset threshold (mean, media or other average – paragraph 103), wherein the steps (1) to (4) are performed for each of the reaction cells to obtain effective fluorescence data of each of the reaction cells (a standard deviation would require calculating a derivation from the mean of each pixel value – paragraph 103). Minor (paragraph 21) teaches that it would be advantageous to perform data analysis to separate signals by quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Cromwell, with the data analysis, taught by Minor, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Cromwell and Minor teach optimization the signal to noise ratio for fluorescence assays 
Regarding claim 5, Cromwell, modified by Minor, teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 4 (identifying a subset containing the highest quality signals – Minor paragraph 21), further comprising: 
repeating, if N is less than P, the steps (1) to (4) by using a sub-maximum value An among the fluorescence signal values of the reaction cell as A (a residue subset comprising a subset of the rank ordered output signals having magnitudes larger than the high quality signals subset – paragraph 21), until N is greater than or equal to P (a background subset comprising a subset of the rank ordered output signals having the lowest magnitudes – Minor paragraph 21), and 
determining the finally used sub-maximum value An as the effective fluorescence data of the reaction cell (reading each pixel within a region and processing to pick out the pixels with the highest quality signals, the most reliable signal for a feature can be determined – Minor paragraph 80).
Regarding claim 6, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 3, further comprising: 
collecting, fluorescence signal values of the microfluidic chip continuously, and obtaining continuously effective fluorescence data based on the collected fluorescence signal values (collecting optical data pertaining to one or more characteristics of the biological samples – paragraph 13); 
comparing, effective fluorescence data of a reaction cell obtained based on fluorescence signal values collected at a previous time and effective fluorescence data of the reaction cell obtained based on fluorescence signal values collected at a current time (output from the laser (101) can be modulated and provide information about the time dependent response of fluorescence signals by using a frequency modulation detection scheme – paragraph 33); 
determining, if the effective fluorescence data at the current time is in a range of C% of the effective fluorescence data at the previous time (Fluorescence signals can be collected that may also include time dependent spectral information – paragraph 62),
However, Cromwell does not teach determining that the effective fluorescence data at the current time is normal; and determining, if the effective fluorescence data at the current time is not in the range of ±C% of the effective fluorescence data at the previous time, that the effective fluorescence data at the current time is abnormal.
Minor teaches a method for identifying high quality signals from a microarray feature comprising determining that the effective fluorescence data at the current time is normal (a subset containing the highest quality signals – paragraph 21); and determining, if the effective fluorescence data at the current time is not in the range of ±C% of the effective fluorescence data at the previous time (a residue subset comprising a subset of the rank ordered output signals having magnitudes larger than the high quality signals subset – paragraph 21) (a corona subset comprising a subset of the rank ordered output signals having transitional magnitude values between the values of the background subset and the subset having the high quality signals – paragraph 21), that the effective fluorescence data at the current time is abnormal (All pixels that do not fall within the portion that is determined to contain the highest quality signals are ignored for purposes of quantitation – paragraph 100). Minor teaches that it would be advantageous to use a method identifying a subset containing the highest quality signals to gain the function of calculating a mean, median or other average estimate of signal values; calculating a standard deviation of signal values; calculating a signal range; calculating a signal differential value among subsets.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Cromwell, with the steps for identifying high quality signals, taught by Minor, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Cromwell and Minor teach optimization the signal to noise ratio for fluorescence assays.
Regarding claim 7, Cromwell, modified by Minor, teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 6, further comprising: 
continuously collecting, if the effective fluorescence data at the current time t is abnormal, the fluorescence signal values of the microfluidic chip for another three consecutive times t+1, t+2, and t+3, (at least 3 data points are collected after spikes 227 and 229 which are likely due to residues within those respective features, or a large concentration of erroneous sequences in those locations – Fig. 4 and paragraph 84) and 
determining, if effective fluorescence data of the reaction cell at the time t+2 is in a range of +C% of effective fluorescence data of the reaction cell at the time t+1 (Cromwell incorporates US20050046849A1; hereinafter ‘849) (at time t0, only the middle detector (21b) registers a signal, whereas the outer detectors (21a, 21c) are not picking up any signals – ‘849 paragraph 60) and effective fluorescence data of the reaction cell at the time t+3 is in a range of +C% of the effective fluorescence data of the reaction cell at the time t+2 (At time t1, the sample's (2) physical position has shifted, such that only one of the outer detectors (21a) picks up a signal. This indicates that the sample (2) position must be adjusted – ‘849 paragraph 60), that the effective fluorescence data of the reaction cell at the three times is normal (consequently the apparatus moves the sample (2) until only the middle detector (21b) again picks up the signal, which can be seen at time t4 – ‘849 paragraph 60).
Regarding claim 13, Cromwell, modified by Minor, the method for continuously collecting fluorescence data of a microfluidic chip according to claim 4, wherein the microfluidic chip is driven by a motor to rotate (substrate can be moved through the interrogation apparatus, for example, using a rotating spindle for a drive mechanism, analogous to a compact disc or hard disk drive – Cromwell paragraph 65).
Regarding claim 14, Cromwell, modified by Minor, the method for continuously collecting fluorescence data of a microfluidic chip according to claim 5, wherein the microfluidic chip is driven by a motor to rotate (substrate can be moved through the interrogation apparatus, for example, using a rotating spindle for a drive mechanism, analogous to a compact disc or hard disk drive – Cromwell paragraph 65).
Regarding claim 15, Cromwell, modified by Minor, teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 6, wherein the microfluidic chip is driven by a motor to rotate (substrate can be moved through the interrogation apparatus, for example, using a rotating spindle for a drive mechanism, analogous to a compact disc or hard disk drive – Cromwell paragraph 65).
Regarding claim 16, Cromwell, modified by Minor, teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 7, wherein the microfluidic chip is driven by a motor to rotate (substrate can be moved through the interrogation apparatus, for example, using a rotating spindle for a drive mechanism, analogous to a compact disc or hard disk drive – Cromwell paragraph 65).
Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cromwell in view of Ikeuchi et al (US20050219527A1 published 10/06/2005; hereinafter Ikeuchi).
Regarding claim 8, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 6. 
However, Cromwell does not teach the method further comprising trigging an alarm if the effective fluorescence data is determined to be abnormal for more than D times, where D represents a preset value.
Ikeuchi teaches a method for optical detection of biological samples further comprising trigging an alarm (flag display 80 includes WBC flag display 144 for displaying a flag (message indicating the analysis result is abnormal – paragraph 97) if the effective fluorescence data is determined to be abnormal for more than D times, where D represents a preset value (Ikeuchi teaches displaying a flag indicating abnormal result is detected one time – paragraph 97). Ikeuchi (paragraph 98) teaches that it would be advantageous to display a flag in order to gain the function of notifying an operator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify method, as taught by Cromwell, with the program to flag abnormal results, taught by Ikeuchi, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Cromwell and Ikeuchi teach methods for fluorescence sample analysis.
Regarding claim 9, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 7.
However, Cromwell does not teach the method further comprising trigging an alarm if the effective fluorescence data is determined to be abnormal for more than D times, where D represents a preset value.
Ikeuchi teaches a method for optical detection of biological samples further comprising trigging an alarm (flag display 80 includes WBC flag display 144 for displaying a flag (message indicating the analysis result is abnormal – paragraph 97) if the effective fluorescence data is determined to be abnormal for more than D times, where D represents a preset value (Ikeuchi teaches displaying a flag indicating abnormal result is detected one time – paragraph 97). Ikeuchi (paragraph 98) teaches that it would be advantageous to display a flag in order to gain the function of notifying an operator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify method, as taught by Cromwell, with the program to flag abnormal results, taught by Ikeuchi, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Cromwell and Ikeuchi teach methods for fluorescence sample analysis.
Regarding claim 17, Cromwell, modified by Ikeuchi, teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 8, wherein the microfluidic chip is driven by a motor to rotate (substrate can be moved through the interrogation apparatus, for example, using a rotating spindle for a drive mechanism, analogous to a compact disc or hard disk drive – Cromwell paragraph 65).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cromwell in view of Andrews et al (US Pat No. 6,043,880 published 03/28/2000; hereinafter Andrews).
Regarding claim 18, Cromwell teaches the method for continuously collecting fluorescence data of a microfluidic chip according to claim 10, further comprising: 
detecting, a rotation speed of the motor in real time while collecting the fluorescence signal values (Cromwell teaches a system that determines speed because it tracks distance over time – paragraph 45) (a set of reference marks or fiducials may be provided on the substrate (102) and knowing the distance between the different sample wells (201) and the size of the substrate (102) the system correlates the optical response from the sample in the sample well (201) with the location – paragraph 45).
However, Cromwell does not teach triggering, an alarm if it is detected that the rotation speed of the motor is abnormal.
Andrews teaches a nuclei acid assay reader comprising a microcontroller 310 controlled stepper motor 220 where in the microcontroller 310 triggering, an alarm if it is detected that the rotation speed of the motor is abnormal (an error message to be displayed on the display screen 204, which will alert the operator that an error in the conveying mechanism may have occurred – column 16 lines 1-4). Andrews (column 14 lines 23-24) teaches that it would be advantageous to display an error message to gain the function of informing an operator of an alarm condition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Cromwell, with the alarm, taught by Andrews, to gain the function of informing an operator of an alarm condition. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Cromwell and Andrews teach fluorescence analyzers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796